Title: From John Adams to Benjamin Waterhouse, 25 December 1817
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Montezillo Decbr. 25th 1817

It was not friendly in you to involve me in your domestic & family Controversies Major Pierce Butler told me that he made a voyage to England from S Carolina to ask his fathers consent to marry a Lady, whom he was determined to marry, whether his father consented, or not. And I believe you ask my advice with the same resolution
I have seen Fanaticism in all its forms. the fanaticism of honour, the fanaticism of royalty; the fanaticism of Loyalty; the fanaticism of republicanism; the fanaticism of Aristocracy; the fanaticism of Democracy; the fanaticism of Jacobitism and Yacobinism; the fanaticism of Sansculotism; the fanaticism of Catholicism and Protestantism; of Lutheranism and Calvinism, of Arianism, and Socinianism, of common Quakerism and shaking Quakerism, of Atheism, and Deism; of philosophy, and antipathy to Learning, of Peace Societies and missionary Societies.
I wish I could see a Sect of truth and soberness. Your fanaticism is of Love, and I fear, as incurable as any of the others. I presume therefore to give no advice.
If a legal adjudication in Vermont has dissolved the bands, in my opinion if you arm yourselves with an authenticated copy of that Juridicial transaction you need not have any scruples of Conscience or legal fears
John Adams